Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-20-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer submitted on 10-20-2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-50 are pending in this action. 

Interview Summary
Examiner E-mailed on 12-10-2021, Applicant’s representative possible amendments per allowed co-pending application # 17107962 to overcome non-final rejection mailed on 08-13-2021, as well as move instant application forward. The preliminary search of the  proposed amendments did suggest the amendments does overcome non-final rejection mailed on 08-13-2021  as well as all the cited prior arts on PTO 892’s, 1449’s and prior art searched in NPL and searched in PGPUB. Applicant’s representative agreed to the amendments and per applicant’s approval and E-Mailed the Examiner Amendments on 12-13-2021, to expedite allowance of the instant application and authorize Examiner to do Examiner Amendments.  Examiner thanks Applicant’s representative for E-mailing the Examiner Amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Roger Chan on 12-13-2021.

The application has been amended as follows: 

The claims are amended as following

In the Claims

1.	A control method for an optical fingerprint sensor, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control method comprising:
applying a first anti-loading driving (ALD) signal on the second control signal line; and
applying a second ALD signal on at least one of the first control signal line, the first voltage source line, the second voltage source line and the sensing line during a touch operation period of a touch controller.

3.	The control method of claim 1, wherein a control circuit of the optical fingerprint sensor and [[a]] the touch controller are integrated with a display driver.

4.	The control method of claim 1, wherein a control circuit of the optical fingerprint sensor and [[a]] the touch controller are integrated with a display driver, and the first ALD signal and the second ALD signal comprise a pulse having a frequency and a phase substantially identical to a frequency and a phase of a touch signal of the touch controller, respectively.

6.	The control method of claim 1, wherein a control circuit of the optical fingerprint sensor is integrated with [[a]] the touch controller, and the first ALD signal and the second ALD signal are applied by the control circuit according to a notification received from the touch controller.

7.	A control circuit of an optical fingerprint sensor, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control circuit being configured to:
apply a first anti-loading driving (ALD) signal on the second control signal line; and
apply a second ALD signal on at least one of the first control signal line, the first voltage source line, the second voltage source line and the sensing line during a touch operation period of a touch controller.

9.	The control circuit of claim 7, wherein the control circuit and [[a]] the touch controller are integrated with a display driver.

17.	The control circuit of claim 7, wherein the control circuit and [[a]] the touch controller are integrated with a display driver, and the first ALD signal and the second ALD signal comprise a pulse having a frequency and a phase substantially identical to a frequency and a phase of a touch signal of the touch controller, respectively.

19.	The control circuit of claim 7, wherein the control circuit is integrated with [[a]] the touch controller, and the control circuit is configured to apply the first ALD signal and the second ALD signal according to a notification received from the touch controller.

32.	A control circuit of an optical fingerprint sensor, the optical fingerprint sensor comprising a plurality of pixels coupled to an anti-loading driving (ALD) circuit, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control circuit being configured to:
apply a control signal to the ALD circuit to generate a first ALD signal on the second control signal line and generate a second ALD signal on at least one of the first control signal line, the first voltage source line, the second voltage source line and the sensing line during a touch operation period of a touch controller.

34.	The control circuit of claim 32, wherein the control circuit and [[a]] the touch controller are integrated with a display driver.

42.	The control circuit of claim 32, wherein the control circuit and [[a]] the touch controller are integrated with a display driver, and the first ALD signal and the second ALD signal comprise a pulse having a frequency and a phase substantially identical to a frequency and a phase of a touch signal of the touch controller, respectively.

44.	The control circuit of claim 32, wherein the control circuit is integrated with [[a]] the touch controller, and the control circuit is configured to apply the control signal according to a notification received from the touch controller.


Response to Amendment
The amendment filed on 10-20-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure Further Applicant has amended abstract per objection and therefore objection to abstract is withdrawn. Further Applicant arguments as well as Examiner amendments overcomes Claim Rejections under 35 USC §112 and therefore Claim Rejections under 35 USC §112 is withdrawn.

Applicant arguments filed on 10-20-2021 with Examiner amendments of 12-13-2021 regarding allowable limitations “
Claims 1-19 and 26-44
The control method comprising: applying an anti-loading driving (ALD) signal on at least one of the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line when the touch controller is in a touch operation period
For Claims 20-25
a first terminal coupled to the second control signal line, and a second terminal coupled to the second terminal of the first transistor; a second transistor having a gate terminal coupled to the second terminal of the first transistor, a first terminal coupled to a second voltage source line, and a second terminal; and a third transistor having a gate terminal coupled to a third control signal line, a first terminal coupled to the second terminal of the second transistor, and a second terminal coupled to a sensing line; wherein a first anti-loading driving (ALD) signal is applied on the second control signal line during an exposure period of the optical fingerprint sensor
Claims 45-50
The control circuit being integrated with a touch controller to perform the following step: configuring all of the first control signal line, the second control signal line, the 10 first voltage source line, the second voltage source line and the sensing line to be floating when the touch controller is in a touch operation period” are persuasive; as after further extensive search and consideration, claims 1-50 does overcome the prior art rejection mailed on 08-12-2021,  which puts application number 16907176 in condition for allowance.

Allowable Subject Matter
Claims 1-50 are allowed.

The following is an examiner’s statement of reasons for allowance:  
. Applicant’s arguments filed on 10-21-2021 with Examiner amendments are convincing. As argued by applicant in remarks under claim rejection with Examiner amendments and after further extensive search and consideration, all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
Claims 1-19 and 26-44
The control method comprising: applying an anti-loading driving (ALD) signal on at least one of the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line when the touch controller is in a touch operation period.
For Claims 20-25
a first terminal coupled to the second control signal line, and a second terminal coupled to the second terminal of the first transistor; a second transistor having a gate terminal coupled to the second terminal of the first transistor, a first terminal coupled to a second voltage source line, and a second terminal; and a third transistor having a gate terminal coupled to a third control signal line, a first terminal coupled to the second terminal of the second transistor, and a second terminal coupled to a sensing line; wherein a first anti-loading driving (ALD) signal is applied on the second control signal line during an exposure period of the optical fingerprint sensor.
Claims 45-50
The control method comprising: applying a first anti-loading driving (ALD) signal to a first switch of the second control signal line, to control the first node to be floating; and applying a second ALD signal to at least one of a second switch of the first control signal line, a third switch of the first voltage source line, a fourth switch of the second voltage source line and a fifth switch of the sensing line, to control the second node to be floating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

12-15-2021